DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 5/24/22 are approved and entered.

Specification
The amendment to the specification filed 5/24/22 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 8, --is-- has been added after “portion” in line 1; and “is made of” has been changed to --made of a-- in line 2.
In claim 12, --wherein-- has been added before “at” in line 1; and “comprising” has been changed to --comprises-- in line 2.
In claim 13, --wherein--- has been added before “the handle” in line 1; and “comprising” has been changed to --comprises-- in line 1.
In claim 14, “at least one” has been changed to --wherein at least one of-- in line 1; and “comprising” has been changed to --comprises-- in line 2.
In claim 16, “said first axis being” has been changed to --wherein said first axis is-- in line 1; and --and-- has been added before “said” in line 4.
In claim 18, --wherein-- has been added before “a” in line 2; “resting” has been changed to --rests-- in lines 3 and 4; and --and-- has been added before “wherein” in line 5.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor probe for measuring a food preparation parameter, wherein dimensions and weights of the handle portion, the sensor portion, and the connecting portion are selected such that the sensor probe has a center of gravity located in the connecting portion (claim 1).
A sensor probe for measuring a food preparation parameter, comprising a protrusion extending from a lower side of said connecting portion at an end thereof adjacent to where the connecting portion connects to said handle portion (claims 15 and 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/26/22